Citation Nr: 0528695	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for status post laminectomy 
and fusion for spinal stenosis and spondylolisthesis, lumbar 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to March 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In October 2003, the Board remanded the case for compliance 
with the Veteran's Claims Assistance Act of 2000.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in September 2005.


FINDINGS OF FACT

The veteran's current low back disability is a result of an 
injury in service.


CONCLUSION OF LAW

A low back disability, status post laminectomy and fusion for 
spinal stenosis and spondylolisthesis, lumbar spine, was 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be established for a disease diagnosed after discharge 
when all of the evidence including that pertinent to service 
establishes that it was incurred in service.  38 C.F.R. § 
3.303.

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is in favor of 
the claim for service connection for a low back disability.

Service medical records dated in June 1968 reveal that the 
veteran sought treatment for low back pain on the right side 
after lifting a stereo.  He was diagnosed with a spasm.  In 
November 1968, the veteran sought treatment for recurrent 
lumbar pain, reasons unknown.  He had been suffering from the 
pain for seven days at the time he sought treatment.  A 
physical exam was grossly within normal limits.  A separation 
physical of March 1974 noted a normal spine and 
musculoskeletal system.  

Private medical records dated between June 1998 and December 
1999 note complaints and treatment for low back pain.  
Diagnosis included second degree spondylolisthesis of L5-S1 
with early degenerative changes at L3-4 and L4-5.  Treatment 
included surgery of the lower back in November 1998.  

In a letter dated in December 1999, Dr. Dodge, the veteran's 
physician, stated that in his opinion the veteran's current 
disability of the lower back was "directly related to his 
prior military service."  

In a Notice of Disagreement of July 2000 the veteran stated 
that his back problem had started in service in 1966 and had 
been aggravated in 1968 and that he had been experiencing 
back problems since service until 1998 when the pain became 
constant and totally debilitating.  

In a VA examination of January 2002, the examiner opined that 
"it is very difficult for [him] to associate the patient's 
current clinical condition to service-connected problems."  

In a January 2003 letter, Dr. Dodge, stated that it was "his 
medical opinion, with reasonable certainty, that [the 
veteran's] prior injuries have contributed to his necessity 
for surgery."

At a Travel Board hearing held in September 2005, the veteran 
testified that he injured his back while on board a ship in 
1966 when he fell down a metal ladder and bounced down each 
step.  He also testified that he experienced low back pain 
since the incident on-and-off throughout the years.  He 
stated that sometimes it would be worse than others and that 
he would just self-medicate or had his physician father-in-
law give him pain medication.  It was not until 1998 when the 
pain became intolerable with pain radiating down his leg.  He 
then sought treatment and ultimately had surgery.   

There is evidence of record both in favor and against the 
veteran's claim.  After a careful review of all of the 
evidence of record, the Board finds that the evidence in 
favor of the veteran's claim outweighs the evidence against 
the claim.

Evidence against the claim includes a VA medical opinion 
which states that the veteran's current back disability is 
not related to his in-service injuries.  In addition, the 
fact that there are no records for treatment of or complaints 
of back problems for 24 years after the veteran's separation 
from service, is evidence which may go against the veteran's 
claim.

In favor of the veteran's claim are the private medical 
records which document complaints of and treatment for lower 
back pain to include surgery.  In addition, two letters from 
the veteran's private physician provide competent medical 
opinions of a nexus between the veteran's current low back 
disability and his injuries in service.

In this case, the deciding evidence is the veteran's 
testimony during the Travel Board hearing.  The Board finds 
that the veteran provided credible testimony of his injuries 
in service and the progression of the disability.  The 
veteran testified that he fell down a metal ladder while on 
board a ship and that he bounced down each step.  This caused 
him extreme pain for which he sought treatment.  The Board 
acknowledges that the service medical records do not document 
the veteran's fall.  However, the Board finds credible the 
veteran's explanation that he sought treatment for the pain 
and the corpsman made no notation of the fall and simply gave 
him aspirin for the pain.  The veteran also testified that he 
had suffered from pain on-and-off since his release from 
active duty but that he did not seek treatment until the pain 
became intolerable.  By then, his condition had progressed to 
the level that he required surgery.  The veteran is competent 
to state that he suffered from low back pain for many years 
since service.  See Layno v. Brown, 6 Vet. App. 465 (1994), 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, the Board finds the veteran's testimony to be 
credible.

The probative evidence of record establishes that the veteran 
sustained a low back injury while in service, that he 
suffered from low back pain sine the incident and that his 
current low back disability is directly related to his in-
service injury.  The preponderance of the evidence is in 
favor of the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for status post laminectomy and fusion for 
spinal stenosis and spondylolisthesis, lumbar spine, is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


